DETAILED ACTION

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Herman Paris, on 4 August 2021.
This application has been amended as follows:

Please amend the claims as follows:
	
	Replace claim 1 with:

	1.	An airbag formed using a laminate, the laminate comprising:
	a fabric; and
	a thermoplastic film, wherein
		the thermoplastic film is a multilayer film including 
			an adhesive layer including a thermoplastic polyester elastomer; and
			a barrier layer that includes a thermoplastic polyester elastomer, wherein the thermoplastic polyester elastomer included in the barrier layer has a melting 
		the adhesive layer is a plurality of layers,
		the thermoplastic polyester elastomer included in the adhesive and the barrier layers comprises soft segments and hard segments, wherein a content of soft segments in the thermoplastic polyester elastomer included in the barrier layer is 5 wt% to 60 wt% relative to the total weight of the thermoplastic polyester elastomer in the barrier layer,
		the fabric includes a polyester, and
		the fabric has a fabric weight of 190 g/m2 or less, wherein
	the fabric is formed to have a shape of a bag, and
	the multilayer film is formed on a surface of the fabric. 

Cancel claim 4.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 1, 2, 5, 7, and 8 are allowed over the prior art.  The closest prior art of record is US 2008/0169631 to Hill taken in combination of US 5,277,230 to Sollars and KR 2014-0087848A to Kim et al. which teaches the laminate material described at paragraphs 7-19 of the final Office Action filed 8 February 2021. The closest prior art of record does not teach or suggest an air bag formed using a laminate material having an adhesive layer and a barrier layer each of which comprises a thermoplastic polyester elastomer 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LEE E SANDERSON/Primary Examiner, Art Unit 1782